—Appeal from a judgment of the Supreme Court (Lewis, J.), entered October 28, 1996 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, a prison inmate, filed this application for a writ of habeas corpus in October 1996, contending that his final parole revocation hearing was untimely and affected by other procedural errors. Supreme Court denied the petition and we affirm. The legality of petitioner’s detention previously was reviewed as the result of his application for a writ of habeas corpus, filed in October 1994. Petitioner presents no new facts or legal arguments in the context of the application now under review that were not included in his prior habeas corpus application. Accordingly, we conclude that Supreme Court correctly precluded petitioner from relitigating the question of the legality of his detention (see, CPLR 7003 [b]; see also, People ex rel. Mabery v Leonardo, 179 AD2d 848).
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.